DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuko (JP 58-2337).
Masuko is directed to a vulcanizable rubber composition (composition includes vulcanizing agent) comprising  up to 2 phr of ferulic acid (Abstract). 
Regarding claims 9 and 11, the language “in the form of a tire component” and “in the form of a tire sidewall” fails to further define the claimed rubber composition.  It is emphasized that the claims are directed to a rubber composition, as opposed to a tire comprising a specific component formed with a given rubber composition.  
Claim(s) 1, 2, 4, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren (CN 106317890).
  	Ren is directed to a rubber composition comprising 100-104 parts of silicone rubber and 1.3-1.5 parts of oleanolic acid (Abstract).  It is further noted that such a rubber composition has the capability of being vulcanized (vulcanizable as required by the claims). 
Regarding claims 9 and 11, the language “in the form of a tire component” and “in the form of a tire sidewall” fails to further define the claimed rubber composition.  It is emphasized that the claims are directed to a rubber composition, as opposed to a tire comprising a specific component formed with a given rubber composition.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfluecker (US 2010/0034893). 
Pfluecker is directed to a tire rubber composition (capable of being vulcanized and thus vulcanizable) comprising a UV protection agent (Paragraph 75).  The composition of Pfluecker further includes at least one antioxidant, such as ferulic acid (Paragraphs 229 and 231).  While Pfluecker fails to specifically disclose a rubber composition including ferulic acid, the general disclosure of Pfluecker suggests the inclusion of any of the disclosed antioxidants in any of the UV protection agent-containing compositions of Pfluecker, including rubber compositions. 
Regarding claims 2 and 8, the claimed loadings are consistent with those that are conventionally used for antioxidants in tire rubber compositions.
With respect to claims 9-12, the general disclosure of tire rubber compositions including UV protection agents would have been recognized as including tire sidewalls, at a minimum, since tire sidewalls are exposed to an outside environment and UV protection is highly desirable.          
Claim Rejections - 35 USC § 103
7.	Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer (US 2010/0173993). 
	Lever is directed to a rubber composition including a first component and a second component, wherein said composition provides, among other things, antimicrobial, antibacterial, and antifungal properties (Paragraphs 3, 10, and 42).  Lever further states that said second component can be plant-based substances, including ferulic acid and oleanolic acid (Paragraph 19).  While Lever fails to disclose the specific use of at least one of the acids in a rubber composition, the general disclosure of Sawyer suggests the use of any of the disclosed second components in a rubber composition.      
	Regarding claims 2 and 6-8, the claimed loadings are consistent with those that are conventionally associated with additives used in rubber compositions, including tire rubber compositions.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed loadings.
	With respect to claims 3 and 6, a fair reading of Sawyer suggests the inclusion of at least one second component.  It is emphasized that additives are conventionally disclosed as being used individually or in mixtures.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a mixture of second components given the common use of at least one additive.  Furthermore, Applicant has not provided a conclusive showing of unexpected results for the claimed combination of materials.
	As to claims 9 and 11, the language “in the form of a tire component” and “in the form of a tire sidewall” fails to further define the claimed rubber composition.  It is emphasized that the claims are directed to a rubber composition, as opposed to a tire comprising a specific component formed with a given rubber composition.  
8.	Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawyer as applied in claim 1 above and further in view of Lever (US 2003/0008937). 
	As detailed above, Sawyer is directed to a rubber composition that demonstrates , among other things, antimicrobial properties, antibacterial properties, and antifungal properties (Paragraphs 3 and 42).  Sawyer, however, is silent with respect to the specific manufacture of a tire component with such a composition.
	In any event, the general use of rubber compositions demonstrating the aforementioned properties in tire constructions is known, as shown for example by Lever (Paragraph 4).  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use the rubber composition of Sawyer to form a tire component.  It is emphasized that the benefits taught by Sawyer are consistent with those desired in tire rubber components, as evidenced by Lever.
	Lastly, one of ordinary skill in the art at the time of the invention would have found it obvious, at a minimum, to form any of the exposed surfaces, such as the sidewall, in the tire of Sawyer in view of Lever with said rubber composition.  It is emphasized that exposed tire surfaces are in contact with the external environment and thus, the aforementioned properties are highly desirable.  Also, tire sidewalls represent a fundamental tire component and the general disclosure of Sawyer in view of Lever would have been expected to encompass fundamental tire components.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 31, 2022